Citation Nr: 1034365	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  05-28 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to service connection for a thoracic spine disorder, 
claimed as residuals of a back injury.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at Law


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from May 1968 to 
May 1970.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which in pertinent part denied the claim for service 
connection for "residuals of a neck and back injury."

In December 2007 the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) and denied the claim in an 
October 2008 decision.

The Veteran appealed the Board's action to the United States 
Court of Appeals for Veterans Claims (Court).  In a November 2009 
Order, the Court vacated and remanded the part of the October 
2008 Board decision that denied the claim for service connection 
for thoracic spine disorder pursuant to a November 2009 Joint 
Motion for Partial Remand.  In addition, while represented by an 
attorney, the Veteran expressly abandoned his claim for 
entitlement to service connection for a cervical spine disorder 
in the same November 2009 Joint Motion for Partial Remand, which 
was granted by the Court.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran fell from a flag pole onto his back in April 1968 
prior to service.

3.  Competent, contemporaneous medical evidence of record dated 
in April 1968 shows that the Veteran had a congenital or 
developmental deformity at the sixth and seventh dorsal vertebrae 
(T6-T7), the diagnosis following his pre-service fall was 
contusion [bruise] of the dorsal spine, and there was no evidence 
of any fracture.

4.  All of the Veteran's post-service back complaints refer to 
his low back (lumbar spine) or neck (cervical spine), and he 
currently has diagnosed lumbar and cervical spine disabilities.

5.  Private medical opinions suggesting that the Veteran's pre-
service contusion of the thoracic spine or congenital spine 
defect was aggravated by service are unsupported and contradicted 
by competent medical evidence of record and are entitled to no 
probative value.

6.  A thoracic spine disorder was not shown to be caused or 
aggravated by events, disease, or injury during military service.


CONCLUSION OF LAW

A congenital defect of the thoracic spine was not incurred in or 
aggravated by active military service, nor was a pre-service 
contusion (bruise) of the thoracic spine incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1111, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009); Wagner v. Principi, 370 
F.3d 1089, 1097 (Fed. Cir. 2004), Cotant v. Principi, 17 Vet. 
App. 116, 131 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In this 
case, the Veteran's claim for service connection for a thoracic 
spine disorder was received in May 2004.  Thereafter, he was 
notified of the general provisions of the VCAA by the Manchester 
RO and AMC in correspondence dated in December 2004, August 2004, 
and January 2008.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified his duties in obtaining 
information and evidence to substantiate his claim, and provided 
other pertinent information regarding VCAA.  Thereafter, the 
claim was reviewed and a supplemental statement of the case was 
issued in July 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to this matter was provided in March 2006.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  His service treatment records, VA and 
private treatment records, records from the Social Security 
Administration (SSA), and lay statements have been obtained and 
associated with his claims file.  The Veteran has also been 
provided with a VA spine examination to assess the current nature 
and etiology of his claimed thoracic spine disability.  

Furthermore, the Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claim.




General Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Congenital or developmental defects are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137.

In July 2003, VA's General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must show, by clear and unmistakable evidence, that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See VAOPGCPREC 
3-2003 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; rather, 
the underlying condition, as contrasted with symptoms, must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Accordingly, "a lasting worsening of the condition" - that is, 
a worsening that existed not only at the time of separation but 
one that still exists currently - is required.  See Routen v. 
Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. 
Brown, 8 Vet. App. 529, 538 (1996).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, VA 
shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Factual Background and Analysis

The Veteran contends that a pre-service thoracic spine injury was 
aggravated by active service.  He states that shortly before 
service he fell from a flag pole onto his back, his back became a 
lot worse after four or five days of basic training, and that he 
went on sick call almost every day at least 40 to 50 times.  As a 
result, the issue in this case is whether any pre-service 
thoracic spine disorder was aggravated during active service as 
the Veteran contends.  The Board has the burden to show that the 
presumption of soundness at enlistment was rebutted by clear and 
unmistakable evidence that his congenital thoracic spine defect 
or thoracic spine contusion after the pre-service fall was not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1097 
(Fed. Cir. 2004), Cotant v. Principi, 17 Vet. App. 116, 131 
(2003).  

In a pre-induction report of medical history dated in February 
1968, the Veteran denied any recurrent back pain, and clinical 
evaluation of the spine was reported as normal on examination.

Pre-service private inpatient hospital records dated in April 
1968 from Orleans County Memorial Hospital were received in June 
2004 from the Veteran.  An admission note documented that the 
Veteran was 20 years old when he fell from a flag pole and 
sustained an injury.  Initial x-ray studies suggested a 
compression fracture of the dorsal spine with pain segmental in 
nature following along the path of the sixth intercostals.  
Admitting impression was compression fracture, sixth dorsal.  A 
note the next day indicated that "x-rays at this hospital 
interpreted as normal dorsal spine except for wedge deformity of 
the sixth and seventh dorsal vertebra.  Apparently a 
developmental deformity."  Two days later, the discharge note 
listed the discharge diagnosis as contusion [bruise] of dorsal 
spine.  The discharge summary elaborated that "repeat follow-up 
films at this hospital reported wedge deformity of the sixth and 
seventh dorsal interpreted as a developmental anomaly with no 
fracture."

A pre-service private x-ray study report of the dorsal spine 
dated in April 1968 from Orleans County Memorial Hospital was 
part of the Veteran's service treatment records.  It described 
"slight wedge deformities involving the 6th and 7th dorsal 
vertebrae and with minimal loss in the vertical diameter of their 
anterior margins.  There is no apparent impaction and the margins 
of these vertebrae are well defined.  There is no evidence of a 
recent fracture.  The intravertebral spaces appear of normal 
width."  The summary was normal dorsal spine except for some 
wedge deformity of the 6th and 7th dorsal vertebrae apparently a 
developmental deformity.

In June 2004 the Veteran submitted a May 1968 statement from a 
private physician, G. H., M.D., who indicated that the Orleans 
County Hospital x-ray study showed a compression fracture with 
the loss of about 1/3 of the dorsal height of one of the mid-
thoracic vertebrae.  Dr. G. H. concluded that the Veteran's 
complaints and injury were consistent with a compression fracture 
of the mid-dorsal vertebrae.  He recommended that the Veteran 
avoid engaging in any lifting or heavy work for four to six 
months.

A notation dated May 14, 1968 on the February 1968 service 
medical examination report noted that the Veteran had no 
symptoms, but slight discomfort on rising.  Examination findings 
were reported as full range of motion of the spine with no 
tenderness or spasm; x-ray is acceptable, no disability.  A 
thoracic spine x-ray report from the same day detailed a "slight 
wedging of T5, 6, and 7, more marked on T7.  However, no fracture 
can be seen and the vertebral bodies above and below also show 
some narrowing and irregularities."  The radiologist concluded 
that the Veteran had a congenital and/or developmental defect.

In a January 1969 service treatment note, the Veteran reported a 
recurrence or persistence of back pain and gave a history of a 15 
foot fall onto his back two weeks before coming into the Army.  
The examiner noted that x-ray studies by civilian and military 
doctors were read as consistent with developmental or congenital 
wedge deformity of T6 and T7 with no evidence of fracture noted.  
Physical examination findings included slight scoliosis of the 
thoracic spine.  The impression was congenital deformity T6-7 
(recorded as C6-7).  Additional service treatment records were 
entirely silent for any complaints, findings, or reference to any 
back problems, though they did include complaints for many other 
problems such as arm pain, an ankle sprain, ear wax, and chest 
pain and rapid heartbeat.  In a separation report of medical 
history dated in May 1970, the Veteran marked that he has had 
back trouble.  The examiner noted that the Veteran had a muscle 
strain and ligament strain after a fall before entering service 
with anterior wedging of the lumbar [sic] area, but x-ray studies 
were negative.  Clinical evaluation of the spine was reported as 
normal on examination.

A September 2001 SSA disability determination showed that the 
Veteran filed an application for disability benefits in April 
2001.  On his application, he reported that his claimed back, 
neck, and vascular disease disabilities first bothered him in 
March 1968 and that he became unable to work on May 15, 2000, the 
date he was terminated from his job as a postal worker.  SSA 
determined that he was disabled based on a primary diagnosis of 
lumbar degenerative disc disease and facetitis and on a secondary 
diagnosis of lower extremity peripheral vascular disease, 
effective in May 2000.  Associated medical records included post-
service private treatment records dated from February 2000 to 
July 2001 from J. R., D.O.  In a February 2000 health review 
examination report, the Veteran's complaints included abdominal 
pain, leg cramping, tobacco use, nose lesion, recent 
epicondylitis, and a growth on his hand.  Reported past medical 
history included non-cardiac chest pain, tobacco abuse, and back 
pain.  A review of systems was negative except for the complaints 
described.  A detailed physical examination followed; no neck 
abnormalities were noted, and musculoskeletal findings included 
no kyphoscoliosis and normal cervical, thoracic, and lumbar 
curves.  The assessment included history of chronic back pain, 
presently tolerated.  Additional treatment records dated in 
March, April, and June 2000 contained no complaints, findings, or 
reference to any back problems.

Subsequent treatment records from J. R., D.O., however, contained 
complaints and findings of incapacitating cervical and lumbar 
spine pain.  In August 2000 the Veteran's complaints included 
right neck ache contributed to degenerative joint disease and 
chronic back pain.  In a December 2000 phone note, he reported 
that he was "becoming incapacitated by his back."  Dr. J. R. 
noted that the Veteran had had "frequent recent injuries" in 
which he "threw his back out" and was troubled by "life-long 
back pain since approximately age 18."  In a January 2001 note 
the Veteran stated that he was having incapacitating pain that 
affected his sleep and work.  Dr. J. R. noted a July 1998 note 
from a Spine Institute that diagnosed cervical and lumbar 
spondylosis without radicular stenosis.  The current assessment 
was chronic back pain secondary to degenerative disc and lumbar 
degenerative arthritis, presently incapacitating.  In June 2001 
the Veteran stated that he continued to have terrible pain.  The 
assessment was chronic back pain due to multiple level 
degenerative disc disease, lumbar and possible cervical spine.

Private treatment records from Speare Medical Associates (from J. 
R., D.O.), and Northeast Pain Consultants dated from January 2001 
to December 2001 reflected complaints and treatment for low back 
and cervical spine pain, including transforaminal L4 lumbar 
epidural steroid injections.

In a VA new patient note dated in February 2002 the Veteran 
stated that before he went into the Army he fell from a flag pole 
to the ground on his back, fractured several bones in the middle 
of his back, and has had back pain ever since.  He stated that he 
drank a lot to medicate the back pain.  He reported that the pain 
has become worse in the last two years, and he has received two 
injections at a pain clinic for his back.  He described the pain 
as a constant ache in his neck and low back that goes down both 
legs with ambulation.  In March 2002 the Veteran had MRI 
(magnetic resonance imaging) studies performed on the cervical, 
thoracic, and lumbar spine.  Impressions included changes of 
cervical spondylosis at C3-C4 and C6-C7 levels associated with 
narrowing of the exit neural foramina; an old wedge-shaped 
compression deformity at T7, most likely related to either prior 
trauma or osteopenia; and annular bulges and degeneration seen at 
L3-4 and at L5-S1 levels with moderate stenosis of the exit 
neural foramina at the L5-S1 level.

In a VA orthopedic consultation report dated in April 2002, the 
Veteran again described current neck and low back pain.  He 
reported that he fell from a flag pole before service and stated 
that he had low back pain ever since.  He indicated that he was 
not diagnosed with a fracture at that time and received only 
palliative care.  The assessment was neck and low back pain with 
radiculopathy.  

In June 2004 the Veteran submitted two lay statements in support 
of his claim.  A lay statement dated in June 2002 from N. H. and 
A. H. indicated that they witnessed the Veteran fall from a flag 
pole on his back.  A June 2002 lay statement from the Veteran's 
step-mother relayed that doctors from the hospital told the 
Veteran that he had fractured his back and did some other damage 
to his back.  She stated that the Veteran called home as soon as 
he could during service to report that he had been constantly 
sick and that he called during week five or six of basic training 
and said that he was going to the hospital for a high fever and 
that his back was still very painful and no one had done anything 
for his back yet.

A statement dated in March 2003 from the Veteran's private 
physician, J. R., D.O., indicated that the Veteran had been seen 
at the clinic since July 1997 and that he presently had spinal 
stenosis at the levels of L3 through L5, L4/L5, and L5/S1 due to 
a combination of articular facet hypertrophy, ligamentous 
hypertrophy, and bulging discs.  He explained that the Veteran 
reported that he had prior compression fractures and had asked 
him to write a letter addressing the Veteran's pre-service back 
injury and military service.  The Veteran informed Dr. J. R. that 
he believed that his military service contributed to his low back 
pain.  Dr. J. R. indicated that he reviewed the May 1968 x-ray 
report that showed wedge deformities of the thoracic vertebrae 
numbers 5, 6, and 7 that appeared to be old, and he reviewed the 
April 1968 x-ray report that also was interpreted as normal 
except for wedge deformities involving the 6th and 7th dorsal 
vertebrae.  He observed that the ultimate discharge diagnosis was 
that the Veteran had a contusion [bruise] of the spine.  The 
Veteran then estimated that he made over 50 sick call visits 
during service for ongoing back pain and at least 30 doctor 
visits to Chotes Hospital, which closed over 10 years ago, after 
service.  Dr. J. R. concluded that although military medical 
records were not provided for review and may be lost, the 
Veteran's military service exacerbated his back problem.  He 
added that given that the Veteran's pre-service [contusion] 
injury was followed by almost 80 visits to health care 
professionals for back pain after his military service, it is 
certainly plausible and quite likely that his military service 
can account for some of the problems he is having now.  Neither 
the Veteran, nor Dr. J. R. described any current thoracic spine 
complaints or findings.

An October 2004 private audiological evaluation report from 
Dartmouth Hitchcock Medical Center noted a past medical history 
significant for chronic neck and back pain due to a herniated 
disc.

In a December 2004 statement J. R., D.O., reiterated his opinion 
that "it is plausible that [the Veteran's] military service 
aggravated his [back] problem."  He also suggested that the 
Veteran's service treatment records were apparently lost and/or 
burned in a fire because the Veteran stated that he was on 
frequent sick call during basic training, but the records are 
"simply unavailable."

Dr. J. R. submitted multiple other statements dated in April 
2006, June 2006, September 2008, and January 2009 expressing his 
astonishment that the Veteran's claim for service connection for 
a back disorder had been denied.  He repeated that he believed 
the Veteran's service treatment records were either lost by the 
military or lost in a fire because the available service 
treatment records did not document the Veteran's alleged sick 
call visits due to back pain during basic training.  He urged the 
Board of Veterans' Appeals to grant the Veteran's claim.

In a July 2006 lay statement a friend of 20 years reported that 
he was with the Veteran on a few occasions when he had to go to 
the emergency room at Choate Hospital in Massachusetts because he 
was in so much pain he could hardly walk.  He stated that the 
Veteran's back has been an ongoing problem for a long time.

In January 2008 the AMC requested that the Veteran provide the 
names, addresses, and approximate dates of treatment for all 
medical care providers, VA and non-VA that treated him for any 
neck or back disabilities since service, including from specific 
doctors the Veteran had identified in statements and other 
treatment records, but that were not part of the claims file.  He 
responded in February 2008 that he has provided enough proof for 
his claims, and the May 1968 letter from Dr. G. H. should be 
enough proof.

In a VA spine examination report dated in May 2008, the Veteran 
described falling 40 feet from a flag pole to the ground straight 
on his back just prior to induction and going on sick call at 
least 50 times in basic training because of his back.  He 
described current pain located in the posterior base of his neck 
and in his lower back with radiating pain in the left lateral 
leg.  The impression of a thoracic spine imaging study was 
compression of several midthoracic vertebral bodies of 
indeterminate age; there was no prior [VA] thoracic spine x-ray 
examination for comparison.  Following a physical examination, 
the diagnosis was degenerative arthritis of the thoracic spine 
and wedge deformities at T6 and T7.  The examiner detailed her 
thorough review of the entire claims file, including lay 
statements received, and opined that the Veteran's current 
thoracic spine disorder was less likely as not caused by or a 
result of active duty service.  She also opined that his pre-
service thoracic spine injury and congenital defect of the 
thoracic spine were not worsened as a result of service.

The examining physician reasoned that service treatment records 
were silent for any complaint or treatment for any back disorder 
other than notation of a congenital and/or developmental 
abnormality in May 1968, a complaint of "recurrence or 
persistence of back pain" in January 1969, and a history of back 
trouble related to a fall that was reported at discharge in May 
1970 with normal neck and spine findings on examination; and that 
the earliest post-service evidence of any treatment for a back 
disorder was in a report from Speare Medical Associates that 
showed that the Veteran established care there in July 1997, 
approximately [2]7 years after discharge from service, and the 
reported history of post-service treatment prior to 1997 was not 
corroborated by any objective medical record.  The examiner also 
explained that she considered the medical opinions provided by 
Dr. J. R., but they appeared to be based on the Veteran's self-
report of near-continuous treatment for a back disorder during 
and following service, a report that had not been objectively 
corroborated, and in fact, was contradicted by the evidence.  The 
VA physician emphasized that medical professionals are not 
competent to transform a lay history, unenhanced by objective 
medical evidence into competent medical evidence based on their 
status as medical professionals, and that a medical opinion based 
on an inaccurate factual premise has no probative value.

The examiner also addressed the July 2006 lay statement from a 
friend of 20 years.  However, she observed that the friend had 
observed the Veteran's back problems for a long time, but 
provided no additional evidence as to whether any back injury 
occurred during military service.  The statements related only to 
observations that were made years following the Veteran's 
discharge from active service.

The examiner concluded that the evidence shows that a thoracic 
back injury/congenital defect of the thoracic spine existed prior 
to service, but current evidence does not show that the pre-
service thoracic spine disorder has, even now, significantly 
increased in severity.  She pointed to a 2004 thoracic spine MRI 
report that noted a minor wedge shaped deformity of the T7 
vertebral body, similar to a pre-service finding.  She observed 
that there was no objective evidence of worsening of the pre-
existing thoracic spine disorder during service or that it 
permanently worsened as a result of service.

In October 2008 the Veteran's wife stated that he had been in 
constant back pain since she met him in October 1974.  She 
asserted that the "service took him 'knowing' he had a broken 
back and conveniently lost all of his [doctors] records and x-
rays."

As noted above, the Board denied the claim for service connection 
for a thoracic spine disorder in October 2008, and the Veteran 
appealed the Board's action to the Court.  In a November 2009 
Joint Motion for Partial Remand the parties agreed that a remand 
was required because in addition to using the "clear and 
unmistakable" standard of review, the Board also concluded that 
a "preponderance of the evidence is clearly against any finding 
that the Veteran's thoracic spine residuals during service 
resulted in any permanent increase in symptoms or underlying 
disability beyond the ordinary progress of the disorder."

The Board has considered the contentions of the Veteran, family 
and friends, his private physician, and his attorney, but finds 
that service connection for a congenital thoracic spine disorder 
or a thoracic spine contusion is not warranted.  As an initial 
matter the Board finds that clear and unmistakable evidence 
demonstrates that a congenital thoracic spine defect existed 
before acceptance and enrollment in active service.  Moreover, 
the congenital defect was discovered during in-patient, private 
medical evaluation following the Veteran's pre-service fall from 
a flag pole onto his back in which the diagnosis was contusion 
[bruise] of dorsal [thoracic] spine.    

The Board also finds that clear and unmistakable evidence 
demonstrates that neither the Veteran's congenital thoracic spine 
defect, nor his pre-service thoracic spine contusion injury was 
aggravated by service.  In this regard the Board acknowledges 
that the Veteran is competent to describe his pain related to his 
claimed thoracic spine disorder.  See 38 C.F.R. § 3.159(a)(2) 
(2009) (defining "competent lay evidence").  The Board also 
notes that he complained of a recurrence of back pain only once 
during service in January 1969.  The Board has considered his 
statements that he reported to sick call at least 50 times during 
basic training or throughout service, but finds that this 
contention is not credible because service treatment records 
contain many complaints of other physical problems without 
mention of any chronic thoracic back pain, and examination 
findings of the spine at separation were documented as normal.  
Also, there is simply no evidence that any of his service 
treatment records have been lost or destroyed in any fire as 
alleged by the Veteran and his private physician, J. R., D.O.

More importantly, the Board finds that while there is clear and 
unmistakable evidence of a congenital thoracic spine defect and a 
thoracic spine contusion injury that both existed or occurred 
prior to service, post-service private and VA treatment records 
contain consistent complaints and objective findings only of 
cervical and lumbar spine disabilities with the exception of a 
March 2002 VA thoracic spine MRI study conducted in conjunction 
with cervical and lumbar studies for complaints of neck and low 
back pain.

Similarly, private treatment records from Dr. J. R. dated from 
February to June 2000, including a comprehensive health review 
examination report, contained no current complaints of chronic 
thoracic back pain; rather, in February 2000 the Veteran reported 
a past medical history of back pain, and the assessment was 
history of chronic back pain, presently tolerated.  Then, Dr. J. 
R.'s private treatment records reflect chronic complaints and 
treatment for neck and lumbar spine pain from late 2000.  In 
December 2000, for example, he documented that the Veteran was 
"becoming incapacitated by his back" after "frequent recent 
injuries" in which he threw out his back.  In January 2001 Dr. 
J. R. assessed chronic back pain secondary to degenerative disc 
and lumbar degenerative arthritis, presently incapacitating, and 
in June 2001 he assessed chronic back pain due to multiple level 
degenerative disc disease, lumbar and possible cervical spine.

Dr. J. R.'s multiple medical opinions that the Veteran's current 
[cervical and lumbar] spine problems were aggravated by service 
are entitled to no probative value because each opinion is 
factually inaccurate, inconsistent with pre-service evidence of 
record reflecting a congenital thoracic spine defect and a 
thoracic spine contusion, inconsistent with post-service evidence 
of record reflecting neck and low back disabilities, and 
internally inconsistent with his own treatment records dated from 
February 2000 to June 2001 that reflect multiple recent back 
injuries beginning in late 2000 resulting in incapacitating 
lumbar and cervical spine disabilities.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually 
accurate, fully articulated, sound reasoning for the conclusion 
that contributes to the probative value to a medical opinion).

For instance, in March 2003 Dr. J. R. identified current 
abnormalities at several levels of the lumbar spine, acknowledged 
the Veteran's belief that his military service contributed to his 
low back pain, and observed that the April 1968 x-ray report 
following the Veteran's pre-service fall was interpreted as 
normal except for wedge deformities involving the 6th and 7th 
dorsal vertebrae and that the ultimate discharge diagnosis was a 
contusion [bruise] of the spine.  Then, he opined that given that 
the pre-service contusion injury was followed by almost 80 
reported visits to health care professionals for back pain after 
his military service, it is certainly plausible and quite likely 
that his military service can account for some of the problems he 
is having now.  In addition to being speculative, see Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (quoting Obert v. Brown, 5 Vet. App. 30, 
33 (1993)) (holding that medical opinions expressed in 
speculative language do not provide the degree of certainty 
required for medical nexus evidence), the March 2003 (and 
subsequent) opinion(s) ignore(s) the fact that the Veteran never 
complained of cervical or lumbar spine pain or problems before or 
during service, and he does not complain of chronic thoracic 
spine pain or problems after service.  The opinions also fail to 
address the acute and chronic nature of the Veteran's cervical 
and lumbar spine complaints that are clearly documented by 
competent medical evidence beginning in late 2000, apparently 
after several back injuries.

In comparison, the Board finds that the October 2008 VA medical 
opinion that the Veteran's congenital thoracic spine disorder was 
neither caused nor aggravated by military service is entitled to 
great probative value because it is based on a thorough review of 
the medical and lay evidence of record and physical examination 
of the Veteran, is consistent with medical evidence that is 
contemporaneous in time with the Veteran's pre-service fall and 
post-service spine complaints, and is supported by an articulated 
medical rationale that is consistent with the record.

In conclusion, competent and persuasive medical evidence of 
record, which is clear and convincing, demonstrates that the 
Veteran had a congenital thoracic spine defect prior to service 
and a pre-service thoracic spine contusion after a fall, neither 
of which was aggravated during military service.  Similarly, 
service connection for a thoracic spine disorder on a direct 
basis is not warranted because the disability existed prior to 
service, and there is no competent or persuasive medical opinion 
suggesting that his congenital thoracic spine disability was 
caused by any event, disease, or injury during service, and there 
is no competent or persuasive medical or lay evidence reflecting 
a continuity of thoracic spine complaints or problems since the 
April 1968 fall from a flag pole.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  
Therefore, the claim for entitlement to service connection for a 
thoracic spine disorder is not warranted.

For all the foregoing reasons, the claim for service connection 
for a thoracic spine disorder must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence (the legal standard for 
determining whether the evidence of record is in equipoise) is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a thoracic spine disorder, 
claimed as residuals of a back injury, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


